Title: To John Adams from William Stephens Smith, 23 November 1814
From: Smith, William Stephens
To: Adams, John



Dear Sir—
Washington Novr. 23d. 1814

The Vice President of The United States is Dead. He Presided in the Senate yesterday, with his usual appearance of Health; this morning took breakfast, and went in a Hack to the Treasury department, after finishing the business which called him there, he observed to Mr. Nourse, that he did not feel well Mr. Nourse attended him to the carriage & he ordered the Driver to carry  him to the lodgings, instead of the Senate Chamber
On the way the Coachman, heard him groan and spoke to him, but was not answered, when he arrived at his lodgings, he was carried to his room, and laid on his bed—he turned on his back, groaned heavily, and died, immediately
Committees of both Houses are appointed to make proper arrangements for the funeral,—
I am Dear Sir / yours affectionately
W: S: Smith